 KIAWAH ISLAND COMPANY, LTD.Kiawah Island Company, Ltd. and Hotel, Motel,Restaurant Employees and Bartenders Union, Lo-cal 270, Hotel & Restaurant Employees & Bartend-ers International Union, AFL-CIO. Case 11-CA-6987January 16, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn July 31, 1979, Administrative Law JudgePlatonia P. Kirkwood issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions' of the Administrative Law Judge, asmodified and explained herein, and to adopt herrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Kiawah Island Company,Ltd., Kiawah Island, South Carolina, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products. Inc.. 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing her findings. We note, however, that inadopting her credibility findings with respect to the substance of the February18, 1977, conversations between Respondent's officials and the employeediscriminatees herein, we do not rely on the Administrative Law Judge'serroneous statement that two of Respondent's witnesses contradicted eachother in reference to their whereabouts during the conversations in question.Respondent further asserts in its brief that the Administrative Law Judgeerred in allegedly failing to consider certain testimony which conflicted withher findings. As the board stated in Bishop and Malco. Inc.. d/b/a Walker's,159 NLRB 1 159, 1161( 1966), "The failure of [an administrative law judge todetail completely all conflicts in the evidence does not mean .that thisconflicting evidence was not considered." Further, "[tlhe absence of astatement of resolution of a conflict in specific testimony, or of an analysis ofsuch testimony, does not mean that such did not occur." Stanley OilCompany. Inc.. 213 NLRB 219, 221 (1974). Finally, as the Supreme Courtstated in N.LR.B. v. Pittsburgh Steamship Company. 337 U.S. 656, 659(1949), "t]otal rejection of an opposed view cannot of itself impugn theintegrity or competence of a trier of fact." We have examined the record in247 NLRB No. 50light of Respondent's contentions, and we find no merit in its exceptions inthis regard.: We adopt, inter alia. the Administrative Law Judge's conclusion thatRespondent violated Sec. 8(aX3) and (I) by discriminatorily discharging itsemployees James Hymes and Robert Murray in retaliation for their unionorganizational activities. We emphasize that our agreement with thisconclusion is based upon our view that the Administrative Law Judge, afterextensive discussion and analysis of Respondent's alleged legitimate cause fordischarging Hymes and Murray. has in fact found that cause to be only apretext for its unlawful discriminatory purpose.DECISIONSTATEMENT OF THE CASEPLATONIA P. KIRKWOOD, Administrative Law Judge:This matter was heard before me in Charleston, SouthCarolina, on October 25 and 26, 1977.' The charge was filedby Hotel, Motel, Restaurant Employees and BartendersUnion Local 270, Hotel and Restaurant Employees andBartenders International Union, AFL-CIO (hereinaftercalled the Union), on April 5 and was amended on May 2.A complaint and notice of hearing was issued on May 26by the Acting Regional Director for Region 11 of theNational Labor Relations Board (hereinafter called theBoard). The complaint alleges, in relevant part, that KiawahIsland Company, Ltd. (hereinafter called Respondent),violated Section 8(a)(1) and (3) of the National LaborRelations Act, as amended (hereinafter called the Act.)In essence, the complaint alleges that Respondent inter-fered with, restrained, and coerced its employees by engag-ing in a variety of proscribed conduct. Additionally, it isalleged that Respondent discriminatorily discharged itsemployees James Hymes and Robert E. Murray on March 2.Respondent filed a timely answer which admitted certainallegations, but denied the substantive allegations that it hadcommitted any unfair labor practices.All issues were fully litigated at the hearing; all partieswere represented by counsel and were afforded full opportu-nity to examine and cross-examine witnesses, to introduceevidence pertinent to the issues, and to engage in oralargument. Post-hearing briefs have been received from theBoard's counsel for the General Counsel and from Respon-dent's counsel. These briefs have been carefully considered.Upon the entire record, from my observation of thewitnesses and their demeanor in the witness chair, and uponsubstantial, reliable evidence, "considered along with theconsistency and inherent probability of testimony" (Univer-sal Camera Corp. v. N.LR.B., 340 U.S. 474, 496 (1951)), Imake the following:FINDINGS OF FACTI. RESPONDENT'S BUSINESSRespondent, a British Virgin Islands corporation, at alltimes material herein, has been engaged in the business offurnishing food, lodging, and related services to resident andnonresident guests on Kiawah Island, South Carolina.During the 12 months immediately preceding issuance of thecomplaint, a representative period, Respondent's gross' All dates hereinafter refer to 1977 unless otherwise stated.307 DECISIONS OF NATIONAL LABOR RELATIONS BOARD,imt olf hbusiness exceeded $500,000 at said South CarolinaIc wailio,. I)urinig the same period of time, Respondentpurl'chased and received directly from points outside South('arolina g)ds and materials valued in excess of $50,000.Among the facilities maintained by Respondent on Kia-wA;lh Island is an oceanfront hotel (hereinafter called theIin). The Inn contains 150 guestrooms, together withdlilnig. meeting, and banquet facilities.ULpon the foregoing, I find that Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act. Penn-Keystone RealtyCorp., 191 NLRB 800 (1971).II1. THE LABOR ORGANIZATION INVOLVEDThe parties agree, the record reflects, and I find that theUnion is a labor organization within the meaning of Section2(5) of the Act.IIl. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Scenario of Events'Kiawah Island is a 10,000-acre resort area operated byRespondent. The area includes a vacation-home recreationalcommunity, golf, tennis, and general recreational facilities,and a 160-room oceanfront hotel, referred to herein as theInn, which contains dining and restaurant facilities. Thealleged unfair labor practices involve employees at the Inn.The Inn began its operations in May 1976. At that time itsGeneral Manager was Al Forrest. Forrest continued in thatcapacity until August 1976 and was replaced by Respon-dent's vice president of resort operations, George Taylor.The Inn's business is seasonal. The low points of its businessoccur in December and January. Business increases at theend of February.The Inn's general manager is responsible for severaldepartments. Among these is the food and beverage depart-ment. At all material times, Charles Scott was food andbeverage director. As such, Scott had overall responsibilityfor food service at the Inn. Reporting to Scott was ChiefChef Jean-Yves Charvet. All kitchen activities, includingfood preparation and cleanup, were Charvet's overall re-sponsibility.The South Carolina Health and Environmental Agencymakes regular inspections of Respondent's food servicefacilities. The facility is inspected for general cleanliness ofthe areas in which food is stored, prepared, and served. Theinspections result in ratings designated by the letters "A,""B," and "C." The grade of "C" indicates unsatisfactoryinspection results. Such a rating denotes an inferior opera-tion.The first inspection of the Inn's kitchen was made by theSouth Carolina authorities on June 1, 1976, immediatelybefore the facility opened for business. This inspection' The facts recited in this section are a composite of the credited testimonyof witnesses presented by the General Counsel and Respondent where theyagreed or which otherwise appears uncontradicted. Where material variationsexist, they are discussed and resolved. Although only the facts relevant to theissues are recited, I have considered all matters litigated and arguments ofcounsel thereon. Omitted material is deemed not credible, irrelevant, orsuperfluous.resulted in a "C" rating. Respondent's vice president,Taylor, reprimanded then General Manager Forrest. As aresult, Forrest instituted a crash program to correct thedeficiencies.On June 2 or 3, 1976, Forrest established a regular kitchencleanup crew. Alleged discriminatee Hymes was appointed aworking supervisor and remained in that position untilDecember 1976 when he was demoted in the circumstancesbelow related.' Hymes formerly worked in the housekeepingdepartment. His appointment to the supervisory position inthe kitchen area constituted a promotion. He had a 3-mancrew 5 days a week and a 2-man crew on weekends.On June 4, 1976, the state health inspector conducted afollowup inspection of the kitchen and awarded an "A"rating. The next inspection was conducted on July 20, 1976.Again the kitchen received a "C" rating. A followupinspection after that rating took place on July 27, 1976. Thistime, the state agent again revised the rating to "A."Forrest "left" Respondent's employ shortly after theunfavorable July 20, 1976, inspection report. Thereupon,Vice President Taylor temporarily assumed the responsibili-ty of managing the Inn. he directed more training of thekitchen cleanup crew. To accomplish this, the chief nightauditor, Stuart Huston, was temporarily appointed toconduct the training. Huston physically worked with thecleanup crew to clean the kitchen and established specificcleanup procedures. Huston performed this educationalfunction from the first week in August through September12, 1976.After Huston relinquished his training activities, Hymesworked with his crew, presumably in accordance with theinstructions and procedures established by Huston.The State agency again inspected the kitchen on Novem-ber 30, 1976. The kitchen was rated "C."'On December 2, 1976, Taylor addressed a memorandumto certain of the supervisors, Scott and Charvet amongothers, expressing his unhappiness with the most recentinspection rating. Taylor's memo stated, inter alia, "Thegrade of the restaurant is in direct correlation to manage-ment effectiveness." It concluded by exhorting the supervi-sory addressees "to respond quickly in maintaining thekitchen in a top caliber condition at all times." There is noevidence that Hymes received a copy of Taylor's December 2memorandum or that he was made aware of it. (In any eventthat receipt is immaterial. At the hearing, all parties learnedthat Hymes can neither read nor write "effectively.")Some time between November 30 and December 2, 1976,Charvet recommended that Hymes be terminated. He alsorecommended the immediate termination of alleged discri-minatee Murray. Murray had worked on the night cleaningcrew since November 3, 1976.Charvet submitted his recommendation to Scott and toRespondent's personnel director, Kathleen Smith. Scottrejected the termination recommendation. He decided,' Hymes status as a statutory supervisor from the date of this appointmentuntil he was relieved of these responsibilities in December 1976 is uncontested.I In the inspector's discretion, Respondent was allowed to post "B" as theactual rating. According to the inspector's testimony, some "demerits" weregiven for unclean conditions of kitchen areas or equipment, others for "food-handling" problems. KIAWAH ISLAND COMPANY, LTD.however, to demote Hymes to a nonsupervisory leadmanposition and reduce his pay.According to Hymes' testimony, which I credit, Hymeswas told by Scott about the decision to demote him at ameeting on December 2 or 5 at which two other members ofthe night crew, Stanley Solomon and a man named Rivers,were also present. Scott gave as the reason for the "demo-tion" that a "night supervisor" was not needed and that as aconsequence of the demotion Hymes' pay would be reduced.Hymes told Scott that he felt "it was wrong of them to dothat to [him]," and after a discussion Hymes asked if hecould "bring in a union representative to help [him] out."Scott denied that request.'Organizational efforts among Respondent's employeescommenced soon after the demotion of Hymes was effected.Hymes and his crewmember, Murray, were the instigators ofthis effort. It was the two of them who contacted UnionAgent Richardson, met with him to discuss unionization ofRespondent's employees, and obtained authorization cardsfrom him. He and Murray then initiated solicitation activityamong the employees and obtained signatures from about 50of them, Although there is no evidence to indicate theprecise date of which the two men contacted Richardson,and/or on which they began getting the signatures of fellowworkers on the union cards, I am satisfied, on the basis ofHymes' testimony of the matter and the sequence of eventswhich followed, that these dates were closely proximate tothat on which the "demotion" conference of December 2and 5 between Hymes and Scott took place.Frank Brumley, Respondent's senior vice president, ad-mitted on the record that he heard, by early December, a"rumor" concerning the conduct of a union drive atRespondent's facility and was "shocked" thereby. Thereaf-ter, so he testified, he met with various members of hissupervisory staff (including Scott), "discussed" what he hadheard with them, and asked them to seek out what "areas ofconcern" would motivate the employees to want unionrepresentation. He also took the step of contacting laborcounsel for "advice."' His testimony on the matter indicatesthat, among other things, counsel prepared an antiunionspeech for Brumley, and told him to read it verbatim to the' Scott had left Respondent's employ by the date the hearing was held, ashad Charvet. Scott did not appear at the hearing. Charvet, however, waspresented by Respondent as its witness on rebuttal and his version of relevantevents here and on other dates differred from that of Hymes as well as withportions of the testimony of other of Respondent's witnesses. I credit Hymesto the extent there is a conflict not only because of demeanor factors (heimpressed me as the more truthful witness), but also for reasons appearingbelow.With respect to the events surrounding Hymes' demotion, Charvet testifiedthat it was he, and not Scott, who personally notified Hymes he was no longera supervisor, and that he gave Hymes as the reason that Hymes' workperformance had been poor. He also averred that he told Hymes at the timethat he was not on 2 weeks' probation-that averment was unsubstantiated byany documentary evidence and lacked any other corroboration from any otherRespondent agent. He was not asked whether Hymes had said anything aboutbringing in a "union representative" to help him.Hymes' report of the demotion conference is more consistent with certainsubsequently occurring events than is Charvet's. Thus, as will appear below,Hymes later filed a grievance with Respondent's personnel director, Smith,about his demotion, and in responding Smith did not tell Hymes he had beendemoted because of poor performance, but, rather, said that the establishmentof the supervisory job had been a managerial error and that should such job bereinstated Hymes would be considered for the post. Also, Hymes contactedthe Union shortly after his demotion, and hence it seems highly plausible toemployees and not to depart from the text or to allow oranswer any questions.On January 22, Brumley met with groups of Respondent'semployees at two meetings, one held at 3 p.m. and the other,at 5 p.m. He then read an antiunion speech quoted in fulllater in this Decision. At this point, it is sufficient to notethat Brumley told the employees, in the course of thatspeech, they would be "sorry" if they signed a Union card;that Respondent intended to "fight this Union just as hardas the law permits, and that is pretty darn hard"; and that"unfortunately for you, when a company and a union getinto a fight, it is the employees who get hurt." As is laterdiscussed, the General Counsel asserts that by such remarksBrumley unlawfully "threatened" the employees in violationof Section 8(a)(l) of the Act.'On January 25, 3 days after Brumley addressed theemployees, Respondent promulgated a written disciplinaryaction policy and distributed it as as "addendum" to theemployee handbook. No such policy existed in writing priorto that date.' This policy provided, in relevant part:(a) Supervisors were to prepare a written disciplinaryaction report to document "any commendatory or correctiveaction" taken by said supervisors on specified printed forms.Disciplinary forms were to be signed by the supervisor andthe employee.(b) Preparation of a disciplinary action report before thetermination of an employee was mandatory.(c) "Normally, three (3) reprimands or warnings duringthe course of I year can result in termination."(d) Imposition of two disciplinary suspensions withoutpay "would be cause for discharge."(e) Where "cause for discharge" is found, the supervisor"should tell employee orally he has been suspended pendingan investigation of the particular incident, and he will benotified of the outcome within 3 working days."(f) Employees aggrieved by disciplinary action could file agrievance with the personnel department.On February 4, Hymes presented an oral grievanceasserting, inter alia, that his December 1976 demotion wasunjustified.me that he would have made the "union representative request" he said hemade at the demotion conference with Scott.' In his testimony, Brumley denied that the union activity "rumor" onwhich he acted in meeting with his supervisors and in contacting labor counselcame to him through internal sources-i.e., through supervisors or employees.He averred that such "rumor" was conveyed to him by a statement made tohim by a "friend" at a Charleston Civic Club luncheon meeting held in "lateNovember or early December." The said "friend," so Brumley testified, saidthat he (the friend) had heard a union could be launching a campaign atKiawah within the following month or so. I do not credit Brumley's testimonyabout how his "suspicions" of union activity were "first aroused." It seemshighly improbable to me that Brumley would have gone to the lengths ofhiring labor counsel simply on the basis of the kind of information he said hegot at the luncheon meeting. I believe it more likely, rather, that Scottconveyed to Brumley the information that Hymes had made a "union-representative" request at the demotion conference, that Brumley then alsolearned about Hymes' and Murray's solicitation activity, and that he reactedto that information in contacting labor counsel and in taking other measures,below detailed, to discourage unionization efforts.' This and other 8(a)(1) allegations are discussed in sec. III, B, infra.' Respondent's witnesses described the "policy" at the hearing as adocumentation of the "essence" of the disciplinary "practice" theretoforefollowed by Respondent.309 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 15, Personnel Director Smith rejectedHymes' grievance. In so doing, Smith indicated that Hymes'original supervisory position was established by managerialerror, and that Respondent had since altered its perceptionof supervisory needs on the kitchen cleanup night shift. Thegrievance response concluded with the remark, "if the totalsupervisory job is ever reinstated .you [Hymes] ... willbe considered for the job."Meanwhile, on Saturday, February 12, Murray andHymes were scheduled to report to work at 11 p.m. Hymesreported as scheduled. He clocked in at 11:02 p.m. Murray,however, did not arrive as scheduled.Later that night, Murray telephoned Hymes on the joband requested that Hymes come and pick him up. Hymesleft the premises and returned with Murray sometime after12:30 a.m. Robert Van Dommelen, the sous chef at the time,testified that Hymes had earlier reported Murray's absenceto him and that he had asked Vernon Cohn, a dishwasher, toremain to help out in Murray's absence. Van Dommelenexamined Murray's timecard the next day. That cardshowed a punch-in time of 11:03 p.m. for the previousevening.'On February 16, Scott summoned Hymes to his office.There, Scott asked Hymes whether he had punched Mur-ray's timecard. Hymes denied having done so. He admitted,however, that he had left the premises to get Murray andhad returned with him during that evening. Scott thensuspended Hymes (but not Murray) for I day for "punchingin" Murray's timecard.Two days later, on February 18, Scott conducted aninspection of the kitchen, listed a number of improperlycleaned areas or items on a written report, and directed thatHymes be given a disciplinary warning (the second suchwarning for Hymes in a 2-day period) and that both Hymesand Murray be suspended for 3 days. The discipline wasduly administered. Here again, however, there is conflictingtestimony both about who, on Respondent's part, deliverednotice of the disciplinary suspension action to Hymes andMurray and what the scope of that communication was.Hymes and Murray, testifying as the General Counsel'switnesses, reported that Scott was the one who told themthey were suspended and that Scott gave as the reason thathis inspection had revealed the kitchen had not beenproperly cleaned. However, they further testified that Scottnever described to them which of the cleanup tasks had notbeen done to Respondent's satisfaction. Charvet and his souschef Van Dommelen, testifying as Respondent's witnesses,each gave a report different from that of Hymes andMurray; but, more importantly, each mutually contradictedeach other. Charvet testified that it was he who orallyadvised Hymes and Murray on February 18 that Scott hadordered each suspended for 3 days; and that, in so doing, hewent over each of the "unclean" items Scott had listed on hisinspection report. (He could not, however, remember any'Van Dommelen testified that he had concluded that Hymes had punchedMurray's card. He admitted other employees were around at the time, but hedid not query any of them on the matter."' Charvet had to clear discharge requests with higher management beforedoing anything to implement them."My findings on this matter are a synthesis of the credited testimony ofHymes and Murray. Charvet categorically denied making that or any other"union" statement: but. for reasons I have earlier indicated. I am unwilling toone of the items he had allegedly thus mentioned to Hymesand Murray.) Van Dommelen, on the other hand, testifiedthat it was he, not Charvet, who talked with Hymes andMurray on February 18. Van Dommelen further testifiedthat Charvet specifically instructed him not to discussScott's list of inadequacies. Van Dommelen testified that histask was to simply have Hymes and Murray sign theirdisciplinary forms. In further contradiction of Charvet, VanDommelen testified that Charvet actually had removedhimself from the premises when Van Dommelen spoke toHymes and Murray.I credit the testimony of Hymes and Murray.Vice President Brumley conducted a personal inspectionof the kitchen on February 26 and found it in an uncleancondition. He sent his specific inspection observations toScott in a memorandum dated March 1. Scott, in turn,apparently communicated that memo's content to Charvet.Acting on Brumley's memorandum (and presumably onScott's instructions)"' Charvet served notice of immediatetermination on Hymes and Murray on March 2. In theensuing discussion, Charvet, I find, told the two of them thatBrumley had found the kitchen unclean on February 26, butdid not describe to them the "unclean" items set forth inBrumley's memorandum. Hymes and/or Murray told Char-vet they were being fired for union activity. Charvetresponded that he had grown "tired" of their unionactivities."''I also observe that Charvet, as well as Brumley, categori-cally denied having knowledge of Hymes' and/or Murray'sunion connections or activities until after the two of themwere fired. Their disclaimer of knowledge appears to me tobe contrived. Another Respondent supervisor, Bell CaptainMason Haywood, testified in effect that he and Hymes hadspoken to him about the Union on a number of occasionsand that Hymes' prominent activity on the Union's behalfwas well-known to "everyone."The General Counsel contends that Respondent's assertedreasons for discharging were of a pretextual character andthat in fact the decision to terminate Hymes and Murraywas rooted in antiunion considerations. As will appear in alater section of my decision, I find merit in this contention.Continuing with the chronological statement of relevantevents, it appears that on March 7 the Union filed arepresentation petition with the Board on which the Boarddirected and conducted an election on June 7.'Within a week or so after the petition was filed, Respon-dent's officials summoned all its supervisors to a meetingwhere: (a) they instructed the supervisors to explain to theemployees the "benefits" Respondent was providing to theemployees (including the grant of "automatic" increasesafter I year of employment, paid insurance, vacationbenefits, etc.), and to tell the employees the Union was"unnecessary" and that Respondent was opposed to it, and(b) Respondent's counsel issued advice concerning permissi-and do not credit his testimony where it is in conflict with that of Hymes andMurray.': The General Counsel's brief identifies the R case as being I I-RC-4333.The record made before me shows only that the petition was filed on March 7.a hearing thereon was held on March 29, and an election was conducted onJune 7. The record here does not identify the unit or disclose the electionresults.310 KIAWAH ISLAND COMPANY, LTD.ble and impermissible statements. Describing the "Do's andDon'ts," counsel pointed out, among other things, "Don'tinterrogate, Don't make promises, and Don't make threats."Pursuant to management's instructions, supervisors didthereafter talk with employees they supervised about Re-spondent's benefits and its antiunion stance. The complaintalleges, inter alia, that in disseminating Respondent's mes-sage, however, certain of Respondent's supervisors engagedin verbal conduct violative of Section 8(a)(1). As will appearhereafter, I find merit in certain of these allegations.B. The Particular Issues Framed by theComplaint and its Litigation1. The alleged 8(a)(1) violation predicated onBrumley's January 22 speechParagraphs 7(a) and (b) of the complaint allege thatBrumley's January 22 antiunion speech contained remarkscarrying threatening implications to the employees.The parties concede that the full text of Brumley's speech,as delivered by him on January 22, was as follows:"I have a very important matter to talk to you about. Idon't want to forget anything, and I will need a recordof what I have said so I have written out what I want tosay. A labor union is trying to get in on Kiawah Island.Some of you already know about it. I want you to knowhow I feel and how the Company feels about a unionbeing involved here. Sooner or later someone is going totell you that if you will sign a union card you will getmore money or a better job or some other good thing. Ifyou believe those promises and if you sign that card, Ithink you will be sorry.This Company is not very old. Most of you haveworked here for less than I year. But you should knowby now that the Company gives pay increases, promotespeople to better jobs, and soon will have a retirementprogram. The Union can't give you these things. Onlythe Company can give them. All that the Union can dois mess things up.The Company is not going to let the Union messthings up without a fight. I can tell you right now thatthe Company will fight this Union just as hard as thelaw permits and that is pretty darn hard. Unfortunatelyfor you, when a company and a union get into afight it isthe employees who get hurt. I don't want to see that, theCompany does not want to see it, and I know that youdon't want to see that.When you are asked to sign a union card, think aboutwhat I have said. Reservations are excellent for thecoming year. It should prove to be a busy and successfultime for each of us. The union interference can change"Underlined portions are those on which the General Counsel bases thispart of the alleged 8(aX I) violations." See and compare Greensboro Hosiery Mills. Inc.. 162 NLRB 1275, 1277-78 (1967), where the Board said:Our experience shows that in such a setting [i.e.. at the initiation of aunion organizing effort] the employees are constantly on the alert to anysuggestions, whether overt or covert, by their employer, as to theconsequences which may attend their choice of a union as theircollective-bargaining representative. In such a context each employeethat. I suggest that when you are asked to sign a unioncard you say, "No." It's up to you. Some of you mayhave some questions about what I have said. I suggestthat you put your question in the suggestion box. I willsee that you get an answer. That's all that I have to say.I appreciate you coming here to listen. It is anextremely important issue and I want you to think verycarefully about what has been said today. Thank you.[Emphasis supplied.]The General Counsel asserts that, in the setting of a newlyinstituted union campaign, the employees who heard theseremarks delivered would reasonably interpret Brumley'sdeclaration that they would be "sorry" if they signed a unioncard and that they would be "hurt" if a union were selectedas covert threats or warnings of reprisal. Respondent deniesthe validity of this claim. It asserts that its remarksrepresented no more than the expression of "views, argu-ment, or opinion" about the effects of unionization sanc-tioned by Section 8(c) of the Act. I hold with the GeneralCounsel on this matter.In assessing the impact of Brumley's remarks in thecontext in which they were delivered, I am guided by theteaching of N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S.575, 617-618 (1969). The Court said in relevant part:Any assessment of the precise scope of employerexpression, of course, must be made in the context of itslabor relations setting. Thus, an employer's rightscannot outweigh the equal rights of the employees toassociate freely, as those rights are embodied in § 7 andprotected by § 8(a)(1) and the proviso to § 8(c). Andany balancing of those rights must take into account theeconomic dependence of the employees on their em-ployers, and the necessary tendency of the former,because of that relationship, to pick up intendedimplications of the latter that might be more readilydismissed by a more disinterested ear.Here, as in Gissel and in related cases in which the Boardhas been called upon to assess the impact on employees ofso-called employer "predictions" or statements of "opinion"or "belief" about the adverse economic consequences ofunionization, the labor relations context in which thechallenged remarks were made was that of an "organization-al drive, where employers must be careful in waging theirantiunion campaign." Gissel. 395 U.S. at 616."Reviewing Brumley's speech in light of the above stan-dards, I have little difficulty in finding that portions ofBrumley's speech went beyond permissible 8(c) bounds andconveyed prohibited threat or warning of economic retalia-tion by Respondent because of employee engagement inunion activity. The phrase, "you will be sorry" if you sign aunion card, followed, as it was, by references to thetends carefully to weigh all the pronouncements of his employer whichbear on the issue in the light of his relationship with his employer and theeconomic power his employer possesses to translate what he says intoconcrete acts bearing on that relationship and which might have a director "serious" impact on the employees either individually or as a group.Certainly, employees in the midst of a union organizing campaign arescarcely likely to be oblivious to ...authoritative policy pronounce-ments of top management, even though they purport to be merelysuggestive or advisory in nature.311 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's existing benefit program, a statement that theUnion could only "mess things up," a promise that Respon-dent would not permit the Union to do so withoutconducting a "pretty darn hard" fight (albeit to the extentallowed by law), and a declaration that in such a "fight" theemployees would be "hurt," can scarcely be viewed byemployees as mere statements of opinion about the unfavor-able consequences which might follow unionization. In myview, the employees would, rather, be reasonably expected toconnect such words with the idea that they would suffer lossof benefits and injury to their job tenure or terms andconditions of employment because of action that lay withintheir employer's power to take.The coercive implications of the above remarks were, Ifind, increased by certain immediately subsequent concreteactions taken by Respondent. Two days after Brumley madethe above speech, management disseminated a formaldisciplinary procedure providing for suspension after twowritten warnings and for discharge after three such warn-ings. Within the next 18 or 19 days, Respondent served onHymes and Murray, the two instigators of the unionmovement, warning and suspension notices it deemedsufficient to set the two men up for discharge once a newoffense was found. Within the next 10 days, it declared toboth of them that such offense had been committed and itused the provisions of the said disciplinary procedure tojustify what I regard to be, for reasons below expressed, atermination action rooted in antiunion considerations. Fur-thermore, as is also found hereafter, Respondent toldemployees, soon after the Union filed its representationpetition, that promised or expected raises had not or wouldnot be given because of the union campaign, and thatselection of the Union meant "trouble" for the employees.To conclude, I find that on January 22, as is alleged byparagraphs 7(a) and (b) of the complaint, Respondent"threatened its employees that they would be "sorry if theyengaged in union activities ...[and] that they would behurt because they had engaged in union activities" andthereby violated Section 8(a)(l) of the Act.2. The 8(a)(1) allegations predicated on verbalconduct by departmental supervisorsParagraphs 7(c), (d), (e), (f), and (g) of the complaintassert, in essence, that in the period between the filing of theUnion's representation petition and the conduct of theBoard election a number of Respondent's supervisors en-gaged in unlawful verbal conduct in seeking to expressRespondent's antiunion stance. The complaint specificallynames three supervisors, Howard (Bill) Cheshire, DorothyClifton, and David Smythe," as those who made certainunlawful statements. At dates here relevant, Cheshire andClifton were in charge of employees engaged in the perfor-mance of laundry and general housekeeping functions(cleaning of floors, carpets, etc.) at the Inn. Cheshire's titlewas executive housekeeper, and Clifton's was housekeeper.'6" Smythe was mistakenly identified as David McLeod in the complaint asissued. The correct name of the supervisor was supplied at the hearing byagreement of the parties and the complaint was amended accordingly.'" Clifton was no longer in Respondent's employ at the date of the hearingand did not appear as a witness. Smythe was serving as banquet steward at thedate of the hearing.Smythe was chief steward in charge of employees perform-ing kitchen cleaning and dish, silver, and glass cleaningfunctions. The supervisory status of all three is conceded.It is conceded that Clifton and Cheshire individually andjointly met with certain of the housekeeping employees inMarch to disseminate Respondent's antiunion message tothem. The General Counsel alleges, and Respondent denies,that at one or more of these meetings Clifton and/orCheshire engaged in interrogation, solicited employees to actas informers concerning the union activities of fellow-em-ployees, and informed employees that they were supposed tobe getting a raise but the Union was holding it up and/orthat they would not get a raise because of the Union. Insupport thereof, the General Counsel presented three em-ployees with whom Clifton and/or Cheshire met in Marchas his witnesses.In her testimony, Bligen reported about a meetingbetween her, Clifton, and Cheshire "on or about March 25,"to which she had been summoned by Clifton. The meetingtook place in an "office" (actually at a desk) maintained byCheshire and Clifton in a large room adjacent to the laundrywhere the housekeeping employees usually congregated. Heraccount of what was said to her by Cheshire or Clifton at thetime is fragmented and confusing and portions of it areinconsistent with the account set out in the prehearingaffidavit she supplied to the Board investigating agent. As Ido not regard her testimony to be a reliable basis for makingfindings adverse to Respondent, I need not and do notburden this decision by recounting that testimony.Gibbons' testimony contains a report about a meeting inthe "laundry office" to which Clifton summoned her inMarch. Her narration of what was said to her was somewhatvague and imprecise. Gibbons' initial testimonial report onthe matter was, "I think she [Clifton] asked what we likeabout the Union or something like that, I am not sure."When prompted by the General Counsel for a specificdescription of what Clifton said, Gibbons responded, "She[Clifton] asked me if I had heard about the Union, orsomething like that, I can't remember." Gibbons latertestified that she first heard about the Union from Clifton,and that Clifton had said the employees "don't really need aunion, because they could come to [Clifton] with theirproblems."" I base no unfair labor practice findings onGibbons' testimony.Haywood testified that Clifton and Cheshire spoke withher sometime in March in the housekeeping "office."'"According to Haywood's testimony, the conversation startedby Cheshire asking if "I knew anything about a union."Haywood testified that she said, "No." Cheshire then said,"Do you know what a union is?" Haywood responded,"No," and Cheshire said, "I'm not for or against a union."In further relevant testimony, which I credit, Haywoodreported that in February she had been promoted to theposition of "assistant manager" of the laundry (one not of asupervisory character within the meaning of the Act). Shehad been promised a raise in connection with that promo-" During her cross-examination, Gibbons admitted that the "office" inwhich Clifton spoke to her was a common gathering point for housekeepingpersonnel." During her cross-examination, Haywood acknowledged that she hadvisited the locale of this conversation on her own on earlier occasions.312 KIAWAH ISLAND COMPANY. LTD.tion; and she had not yet received it when Cheshire spoke toher (on March 22) to explain Respondent's position on theUnion. Haywood accordingly asked Cheshire why she hadnot gotten the raise and Cheshire replied that he would lookinto the matter. Cheshire gave her a response 2 days later.According to Haywood, Cheshire told her she did notreceive her increase "on account of the union." Duringcross-examination, Haywood acknowledged that Cheshirehad also said the increase would be considered a "bribe"because the Union had filed a representation petition.Cheshire was presented by Respondent as its witness onrebuttal. He acknowledged that, in response to manage-ment's instructions about talking to employees about Re-spondent's views on the Union and Respondent's wage andbenefit policies, he and Clifton conducted several meetingswith one employee at a time (on or about March 22). Hereported that Clifton and/or he told the employees, "Youknow the Company is against the union because we don'tfeel it is necessary at this time." Cheshire further reportedthat Clifton reviewed the existing fringe benefits such assickpay, vacations, holiday, and insurance and told theemployees if there were any questions the employees couldcome to her or to Cheshire with them. Cheshire specificallydenied the conduct of interrogation of employees about theirunion activity at any of these meetings.Asked about the "wage increase" discussion to whichHaywood had referred, Cheshire admitted that such adiscussion had taken place; he had made an effort to get theinformation Haywood wanted and had repeated to her whathe had been told to say: "[Tlhe company could not give anygeneral raises since the petition was still pending, and that ifanything was given, it was considered a bribe." He also toldHaywood if "she needed anymore information" that shewould have to go to personnel.Based on the credited testimony of Haywood aboutCheshire's response to her wage-increase question (withwhich Cheshire's report is in substantial accord), I find thatRespondent violated Section 8(a)(l) of the Act by advisingemployees that, because of the filing of the union petition,Respondent was withholding wage increases it would other-wise have been willing to grant.' See Daybreak LodgeNursing and Convalescent Home, Inc., 230 NLRB 800, 803(1977); Petco, Inc., Interstate, 238 NLRB 1297, fn. 2 (1978);La Marche Manufacturing Company, 238 NLRB 1470(1978). This violation is charged to Respondent by para-graph 7(f) of the complaint.I find unproven, however, the allegations of Sections 7(c),(d), and (e)(l) of the complaint in which other unlawfulverbal conduct is attributed to Clifton and/or Cheshire.As earlier noted, the complaint (in pars. 7(b) and (g)) alsoattributes the commission of certain unlawful verbal conductto Supervisor David Smythe. General Counsel claims thatSmythe also informed employees that they could not get araise because of the Union, and that in addition he"threatened ... employees that the union could get them ina whole lot of trouble." In support thereof the, GeneralCounsel adduced the testimony of Vernon Cohen, a dish-washer at Respondent's facility. He testified that Supervisor" In its brief, Respondent defends Cheshire's statement as a permissibleexplanation of restraint imposed by law. It does not claim, however, thatHaywood was not in fact entitled to the raise which was the subject ofSmythe talked to him about the Union sometime in April onone of the many occasions when Cohen "hitched a ride" towork with Smythe.20According to Cohen, Smythe broughtup the Union. Smythe said that he "didn't know if [Cohen]was involved with the union or not ...but the unionprobably could get us in trouble." Cohen then asked Smytheabout the raise he was supposed to get, and Smytheresponded that the Union had them "in a hole" and that iswhy they could not give a raise.Cohen further testified that Smythe made a remark about"trouble" with reference to union activity on a subsequentoccasion-the date of which is not clear. As to this incident,Cohen's testimony indicates that he and a group of employ-ees were talking about the Union on a "back porch" at theInn when Smythe approached them. One among the groupsaid something about the Union to Smythe, and Smytheresponded, "You might get a lot of people in trouble."Smythe, called in rebuttal by Respondent, testified that hefrequently gave Cohen "a ride to and from work," revealedhaving taken Cohen home on April 25, and averred that, onthat occasion, he told Cohen he was having problems withcovering the kitchen help oil all the shifts and was looking toCohen to be a "leader." He denied that any "raise" wasdiscussed at that time. On further questioning by his counselabout the matter, Smythe testified as follows:Q. Do you recall any conversation with Mr. Cohenconcerning the Union?A. Could you repeat the question?Q. Was there any conversation with Mr. Cohen on orabout April 25 of this year while you were driving himto or from work involving the Union in any way, thesubject matter of the Union?A. Not directly, not directly question and answer, butthe Union directly, no.Q. Do you recall such a conversation?A. No.Q. Do you recall what you said during that drive?A. Yes, sir.Q. What was the conversation?A. At the time I was a new employee at Kiawahworking in the kitchen, and I was trying to cover threeshifts by myself. I was unable to do so. I neededsomebody who I thought had some strength on one ofthe shifts; and after being there for three weeks I sawVernon as a possible strength, and on this ride home Itold him my predicament, and that I needed some sortof help, that I was tired of every time I turned my backthat the people turned right around and started playingin the kitchen, and I was looking for him to be a leader.Q. During this conversation, was the subject matterof a raise discussed?A. No, sir, not to my knowledge.Q. Do you recall any conversation subsequent orbefore with Mr. Cohen in which the subject of the raisewas discussed?A. Everybody was asking for a raise at that time inthe Company.discussion between her and Cheshire. I find no merit in Respondent's positionon this point." The complaint dates this union conversation as taking place on April 25.313 DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Do you recall specifically if Mr. Cohen askedabout a raise?A. Not specifically, but I imagine that he probablydid.Q. What was your position, did you tell all employeeswhen they asked for a raise the same thing?A. When an employee asked me for a raise, I toldthem that the Company at this time was unable to giveany raises due to the pending union vote.Q. Did you say anything other than that to youremployees?A. No, not that I can think of, sir.Q. Did you ever tell Mr. Cohen, or any otheremployee, that the Union "would get them into a wholelot of trouble"?A. No, I did not.Q. When was the first time that you learned of anyunion activity after you were hired?A. In a discussion with my supervisor, Charlie Scott.Q. What were you told at that time?A. I was told at that time by Mr. Scott that anytimean employee asked me about the Union that theCompany stance on it was about raises in particular wasthat we were not giving any raises except in respect toyearly increases which were due to the people anyway,but any raises across the board were not being givenuntil after the union vote.Q. Were they yearly raises, or any raises other than ayearly raise?A. No, sir, no other raises were given besides yearlyraises.Q. Were these annual raises or any other type ofraises?A. Annual raises.Q. What kind of raises do you have now existing?A. We have now annual raises.Q. At that time?A. At that time.Q. At that time, what kind of raises were you awareof?A. That is all that I was aware of at that time exceptthat anyone who comes to work for the Company, Ibelieve, is on 90 days probation in which they start offat a training rate; up to that time, 90 days, if I feel, or iftheir supervisor feels, that they are qualified for a raise,they are raised from $2.30 to $2.50.Q. Is that an automatic-type raise?A. That is an automatic-type raise.Q. Did employees receive that during the time?A. There were a few employees, I believe, who didreceive that because they deserved it, it was coming tothem.Q. Their 90 days were up?A. Right.Q. Now-A. But any other raises at all were not given then.Q. Did Mr. Scott tell you anything else about theUnion?A. Could you rephrase that another way?' Additional alleged independent violations of Sec. 8(a)(1) of the Act inpars. 7(h) and (i) are based on statements made by Chef Charvet during theQ. Did he tell you that there was a union campaign?A. Oh, yes, very much so. It was rather evident.Q. Did he tell you what you could do or could notdo?A. He told me that I could not do any questioning,that I could do no questioning about the Union, that itwas not allowed for the Company to go up to anemployee and say anything against the Union. I was notallowed to do that. The only thing I ever did if I wasquestioned was to say, to talk about it, to look at it fromthe Company's standpoint, view, point of view; and tryto outline the company benefits, and what the Companywas doing for the people.Q. Did you follow those instructions?A. Yes, as instructed.I resolve the conflicts between Cohen's testimony andSmythe's in favor of Cohen. I am satisfied that Cohentruthfully reported the substance of Smythe's private conver-sation with him about the Union while the two of them werein Smythe's auto, and that his account of what Smythe saidon a later occasion to a group of employees on the "backporch" was also truthful. I agree with the General Counselthat, in the context of an antiunion campaign, supervisoryadvice to employees that union activity will get them "intotrouble" conveys a threatening implication of employerreprisal in violation of Section 8(a)(1) of the Act. Further,and for reasons earlier expressed, I find that Smythe'sstatements concerning Respondent's unwillingness to grantwage increases during the pendency of the union petitionalso violated Section 8(a)(l) of the Act."3. The alleged 8(a)(3) and (1) violationsAs noted earlier, Respondent fired Hymes and Murray onor about March 2 for the asserted reason that they had notbeen performing kitchen cleaning tasks to Respondent'ssatisfaction. The termination action followed an inspectionof the kitchen conducted by Brumley on February 26 andwas preceded by another inspection conducted by Scott onFebruary 16, as a result of which Hymes and Murray hadbeen given a 3-day suspension for unsatisfactory work onthat occasion. According to Respondent, the disciplinarypolicy it put into effect on January 27 called for thetermination action when Brumley's February 26 inspectionrevealed that portions of the kitchen had not been properlycleaned inasmuch as the two men had previously beensuspended for poor performance on February 18.The General Counsel asserts that Respondent's givenreasons for disciplining Hymes and Murray and for severingtheir employ are of a pretextual character and that themotivating reasons were of a discriminatory nature ground-ed in Respondent's antiunionism.Before proceeding with an analysis and discussion of theevidence bearing on the issues here presented, some prelimi-nary observations are in order.The burden of proving that an employer has discharged anemployee in order to discourage membership or activity onbehalf of a union rests, of course, with the General Counsel.That burden may be met, however, by circumstantialterminal interview of Hymes and Murray. These statements are discussedbelow together with the alleged 8(a)(3) violations.314 KIAWAH ISLAND COMPANY, LTD.evidence which, viewed in its totality, establishes thepresence of unlawful motive or intent. As stated by theEighth Circuit in a case cited by the General Counsel here:Intent and motive are subjective and often may beproved only by circumstantial evidence.... Illegalmotive has been held supported by a combination offactors, such as "coincidence in union activity anddischarge .'general bias or hostility toward theunion' .. variance from the employer's normalemployment routine ...and an implausible explana-tion by the employer for its action. [McGraw-Edison Co.v. N.L.R.B., 419 F.2d 67, 75 (8th Cir. 1969).]In that same case, the court noted at 76: "The existence ofjustifiable cause for discharge, however, does not precludethe finding of an unfair labor practice.""The case before me is, I believe, one where the circumstan-tial evidence points strongly to the presence of discriminato-ry motive and intent in Respondent's undertaking to punishand to terminate Hymes and Murray as it did. The totalityof the considerations which lead me to this conclusion areexplained below.1. Respondent was unquestionably opposed to the union-ization of its employees, and, on learning that a unionorganizational campaign was in progress, it lost no time intaking countermeasures. Inter alia, it warned its employeesthat it was prepared to "fight" their pursuit of organization-al desires, and that the employees would have reason to be"sorry" as a result; and, on the heels of these warnings, itinstalled and disseminated a "disciplinary policy" with thestated purpose, among others, of "provid[ing] documenta-tion of all disciplinary measures," including those which hadnot theretofore been documented. An additional purpose,implicit in the text, was to serve warning that: (a) offenseswhich were made the subject of three reprimands within ayear "can result in termination"; and (b) an offense punishedby "suspension" would, on the commission of a second suchoffense, be "cause" for immediate discharge.2. Hymes and Murray, the two men who introduced theUnion to the facility and played the leading roles in gettingthe support of fellow employees, were the first of Respon-dent's employees to whom disciplinary "suspensions" wereadministered after the above disciplinary policy was in-stalled. And while Respondent claims, in effect, that each ofthe "suspension" actions was triggered solely by the commis-sion of punishable offenses by each, and not by anyknowledge of their role as Union sponsors and activists, I amunable to accept this as a truthful claim.?: Relevant also as a guideline is the following statement of the NinthCircuit Court in Shattuck Denn Mining Corporation (Iron King Branch) v.N.LR.B.. 362 F.2d 466. 470(9th Cir. 1966):Actual motive, a state of mind, being the question, it is seldom thatdirect evidence will be available that is not also self-serving. In suchcases, the self-serving declaration is not conclusive; the trier of fact mayinfer motive from the total circumstances proved. Otherwise no personaccused of unlawful motive who took the stand and testified to a lawfulmotive could be brought to book. If he finds that the stated motive for adischarge is false, he certainly can infer that there is another motive.More than that, he can infer that the motive is one that the employerdesires to conceal, an unlawful motive, at least where .. thesurrounding facts tend to reinforce that inference.'i I have already narrated certain of the evidence which leads me to thisTo begin with, it is plain, as I have found, that Respon-dent's disclaimer of knowledge or suspicion of Hymes' andMurray's leadership role as the union sponsors and activistsis of a contrived and fabricated character." In truth, I find,Respondent's management and supervisory agents had,indeed, promptly identified Hymes as the employee whointroduced union activity to the facility in mid or lateDecember, 1976, and had, by early February, at the veryleast, also identified Murray (a known friend of Hymes) as acoworker in the extrusive solicitation efforts which, by earlyMarch, had achieved sufficient success to enable the Union'sfiling of a viable representation petition.43. Hymes was the first one to receive a "suspension"-this, for I day, on or about February 13, on an alleged good-faith suspicion or belief that Hymes had falsely punchedMurray's timecard on the evening of February 12 to showMurray's arrival by 11:03 when in fact Murray did not comein to work until about I a.m. The presence of somediscriminatory taint in the administration of that disciplineto Hymes is, in my view, exposed by Respondent's failure toconsider the possibility that Hymes, who denied havingpunched in Murray's card, might be telling the truth since:(a) there were four or five other employees in a position tohave punched Murray's timecard at the time, none of whomwere asked for any information on the matter; (b) Hymeshad advised his superior near the outset of the shift thatMurray had not turned up; and (c) Hymes admitted toRespondent's agents the following day that he had left thepremises to pick Murray up at or about 12:30.4. The presence of discriminatory intent is also to be foundin the circumstances in which Respondent next imposed onHymes and Murray a 3-day disciplinary suspension on orabout February 18 following Supervisor Scott's inspection ofthe kitchen 2 days before and his listing of a number of areasor items he said he found to be untidy or improperly cleaned.When Chef Charvet, the departmental supervisor immedi-ately responsible for day-to-day enforcement of Respon-dent's cleanliness standards in the kitchen, was sent Scott'slist, he noted, so he testified, that, while the "unclean"condition of some of the items on the list was attributable tothe night cleaning crew, the "unclean" condition of otheritems was attributable to employees engaged as dishwashersor cooks. Significantly, however, the record is devoid of anyevidence of the delivery of any reprimand of any kind to anyemployee other than Hymes or Murray. Furthermore,although Hymes and Murray were described by Respondentas the "scheduled night cleaners" on the evening precedingScott's suspension, the record shows that (a) a SolomonStanley was also employed as a member of the night cleaningconclusion. Other evidence is to be found, as well, in the testimony ofSupervisor Stuart Huston concerning a conversational exchange he had withHymes shortly after Christmas 1976, during which Hymes complained ofdifficulties he was having in working with Charvet and Scott. According toHuston, Hymes informed him that he had a "friend" who could help him withor 'take care" of those difficulties and he showed Huston the business card ofDavid Richardson, the Union organizer. Huston relayed the substance of thisexchange to Scott and told Scott he thought it "best" that management "lookinto it." Huston claimed that he thought, when shown Richardson's card, thathe might be "an attorney." He saw Richardson on the premises in February.however, and knew then that he was in fact the union organizer.' As has been noted, Bell Captain Mason Charles Haywood. an admittedsupervisor, testified that by early February. "lust about ... everybody knewthat Mr. Hymes and Mr. Murray were working for the Union."315 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcrew; and (b) while Stanley might not have been at work onthe evening preceding Scott's inspection (there is no evidenceon this one way or the other), some of the items on Scott's"list" included items (such as microwave ovens and a glass"dolly") that were in an unclean condition because of an"accumulation" of grease or dirt over a period of time.However, so far as the record shows, nothing was said toStanley about what had been found by Scott. Finally, asadmitted by Charvet (as well as by other of Respondent'switnesses), on all occasions prior to the Union's advent whenchecks of kitchen cleanliness revealed a failure of the nightcrew to do some cleaning task acceptably, Charvet had doneno more than point out to Hymes what had been found to beunclean, and, as Charvet admitted, the task was subsequent-ly done.2On this occasion, as has been found, Hymes andMurray were not told exactly which of their cleaning taskshad not been done acceptably. They were precipituouslysubjected, rather, to the 3-day suspension on generalizedadvice that the kitchen was "found unclean by Scott andthey were being punished for "unsatisfactory performance"accordingly. In sum, in thus disciplining Hymes andMurray, Respondent not only resorted to "corrective ac-tion" of a punitive type different from that it had used beforethe advent of the Union, but also in so doing it treated thetwo men differently from the way it treated other employeeswhose "poor" performance contributed to the "unclean"condition in which Scott claimed he found the kitchen onFebruary 16.5. The circumstantial facts surrounding the termination ofHymes and Murray about 10 days after this joint suspensioncontain even more obvious indicia of discriminatory treat-ment or intent. Brumley's inspection report of March I onwhich Respondent rests its claim of justifiable "cause" toterminate Hymes and Murray covered two areas, the kitchenand the "Jasmine Porch." Brumley's memo indicates that hefound in both a number of unsatisfactorily cleaned areas oritems. Following this memo, Respondent entered writtennotations of "unsatisfactory performance" on printed "ac-tion" forms for five employees-all of whom were kitchenemployees-Pinckney, Campbell, Stanley, Hymes, and Mur-ray; discharged the latter two and in the case of the othersnoted the issuance of a "reprimand and warning thatadditional infraction will lead to positive disciplinary action,which may include suspension or discharge." So far as therecord shows, no employees chargeable with the unsatisfac-tory items found in the "Jasmine Porch" area were formallyreprimanded or otherwise disciplined. However, severalkitchen employees were served with printed "action" formsnoting "unsatisfactory performance" of kitchen cleaningtasks, but indicating only that the form was a "warning"that "additional infraction will lead to positive disciplinary" Charvet's practice before the advent of the union campaign was to talkwith Hymes about any "problems" he had with kitchen cleanliness on Fridayafternoons, and occasionily to leave notes in his office window with directionsfor the cleaning of certain items. The "problems," so Respondent's witnessesasserted, were no different in nature at that time than they were when thedisciplinary action here in issue was administered.'" This word is unreadable on the exhibit.2' I have not overlooked the complaint's allegation that Respondent,through Charvet, engaged in an independent violation of Sec. (a) I) when, inthe course of the terminal interview of Hymes and Murray, Charvet statedthat he was "tired" of their union activities. Although Charvet's commentindicates his knowledge about the two men's union activities. I base no 8(a)(l)action." Among those receiving such a form was SolomonStanley. The comment about his "unsatisfactory perfor-mance" on the form states, inter alia, "shelves left dirty forover [?]2" week period. General cleaning of kitchen over-looked." In sum, none other than Hymes and Murraysuffered any serious disciplinary action, while, by contrast,Hymes and Murray were fired.Considering all the above circumstantial facts in theirtotality, I am convinced and find that Respondent's termina-tion of Hymes and Murray on about March 2 was rooted, atleast in part, in unlawful and discriminatory considerations.I conclude, accordingly, that, by terminating Hymes andMurray, Respondent violated Section 8(a)(3) and (1) of theAct, as alleged by paragraphs 8 and 9 of the complaint.Upon the basis of the above findings of fact and upon theentire record in the case, I make the following:CONCI.USIONS OF LAW1. Kiawah Island Company, Ltd., is an employer engagedin commerce within the meaning of Section 2(2), (6), and (7)of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act by: (a)impliedly threatening its employees with retaliatory action inthe event they choose union representation; (b) advising itsemployees that wage increases were being withheld becauseof the pendency of the Union's campaign; and (c) tellingemployees that union activities would or might get them "introuble."4. By terminating its employees James Hymes and RobertE. Murray on March 2, 1977, Respondent discriminatedagainst them in violation of Section 8(a)(3) and (1) of theAct.5. Respondent did not commit any of the alleged unfairlabor practices not specifically found unlawful herein.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, including the discriminatory discharge of anemployee, the recommended order shall require that it ceaseand desist therefrom and from interfering with, restraining,or coercing employees in any like or related manner in theexercise of Section 7 rights.2' I shall also recommend thatRespondent take the following affirmative action in additionto that required by the usual notice-posting provisions:finding on it. The comment was made after Hymes and Murray injected theUnion in the conversation and, in the circumstances, I do not view it as a"threat" of reprisal. I shall therefore recommend the dismissal of pars. 7(h)and (i) of the complaint.z I have considered the question of whether a so-called "broad" ordershould be entered here in light of the Board's decision in Hickmott Foods. Inc.242 NLRB 1357 (1979), where the Board reconsidered its policy of enteringsuch an order automatically in every case involving a discriminatorydischarge. The Board there indicated that the "narrow 'in any like or relatedmanner' order" would "usually be more appropriate" in cases involving asingle discriminatory discharge absent evidence that a respondent (I) "eitherpreviously to or concurrent with the discriminatory discharge, engaged in316 KIAWAH ISLAND COMPANY, LTD.Offer to James Hymes and Robert E. Murray full andimmediate reinstatement to their former or substantiallyequivalent jobs, without prejudice to their seniority or otherrights and privileges, and make each of them whole for anyloss of earnings they may have suffered as a result of thediscrimination against them by payment of a sum equal tothat which he would have earned absent the discriminationfrom the date of his termination to the date of Respondent'soffer of reinstatement. The backpay obligations of Respon-dent shall be computed in accord with the rules set out inE W. Woolworth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation. 231 NLRB 651 (1977).29Upon the above findings of fact, conclusions of law, theentire record in the case, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER'oThe Respondent, Kiawah Island Company, Ltd., KiawahIsland, South Carolina, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Threatening employees with retaliatory action in theevent they choose union representation.(b) Telling employees that wage increases were beingwithheld because of the pendency of the union campaign.(c) Telling employees that union activities would get ormight get them in trouble.(d) Discriminating against its employees because of theirunion activities or sympathies.(e) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which it is foundwill effectuate the policies of the Act:(a) Offer James Hymes and Robert E. Murray immediateand full reinstatement to the job each formerly held or, ifthat job no longer exists, to a substantially equivalent job,without prejudice to his seniority or other rights andprivileges, and make each of them whole for any loss of payand other benefits suffered by reason of its discriminationagainst them in the manner described above in the section ofthis Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay and interest due under theterms of this Order.(c) Post at its Inn on Kiawah Island, South Carolina,copies of the attached notice marked "Appendix."" Copiesof said notice, on forms provided by the Regional Directorfor Region 11, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,other severe conduct" violative of the Act; or (2) was a "repeat [offender] ...or egregious violator] ... of the Act."The situation before me here does not, in my judgment, fall within the areain which the Board indicated it would regard the "broad-form cease-and-desist order" to be appropriate.including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 11, in writing,within 20 days from the date of this Order what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that all complaint allegationsnot specifically found to constitute a violation of the Act bedismissed." See, generally, Isis Plumbing d Hearing Co.. 138 NLRB 716 (1962).'° In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.' In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportunity topresent evidence, it has been decided that we broke the lawin certain ways. We have been ordered to post this notice.We intend to carry out the order of the Board and abide bythe following:The National Labor Relations Act, as amended, givesemployees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representatives oftheir own choosingTo engage in activities together for the purposes ofcollective bargaining or to act together in order toseek improvement in their wages, hours, workingcor.ditions, and other terms and conditions of em-ployment.To refrain from any and all such activities.WE WILL NOT threaten to take retaliatory actionagainst employees because of union activity or sympa-thy.WE WILL NOT tell employees that wage increases willbe withheld because of the pendency of an organization-al campaign by Hotel, Motel, Restaurant Employeesand Bartenders Union, Local 270, Hotel & RestaurantEmployees & Bartenders International Union, AFL-CIO, or any other labor organization.WE WILL NOT tell employees that union activity mayor will get them into trouble.WE WILL NOT discharge or otherwise discriminateagainst employees because they engage in union activi-ties.317 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWEt Wll. NOT in any like or related manner interferewith, restrain, or coerce employees because they engagein any of the protected activities described at the top ofthis notice.WE wit .offer James Hymes and Robert E. Murrayimmediate and full reinstatement to their former jobswith us, without loss of seniority or other rights andbenefits, or, if those jobs no longer exist, to substantiallyequivalent jobs. WE W.I make them whole, withinterest, for any loss of pay or other benefits they mayhave suffered as a result of our having fired them onMarch 2, 1977.KIAWAH ISLAND COMPANY, LTD.318